 Case 1:19-cv-00381-CFC Document 33 Filed 02/06/20 Page 1 of 3 PageID #: 657




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

ENDOBOTICS, LLC,                           )
                                           )
                Plaintiff,                 )
                                           )
   v.                                      ) C.A. No. 19-381-CFC
                                           )
MEDROBOTICS CORPORATION,                   ) DEMAND FOR JURY TRIAL
                                           )
                Defendant.                 )


        ANSWER TO DEFENDANT MEDROBOTICS CORPORATION’S
                        COUNTERCLAIM

        Plaintiff Endobotics, LLC (“Endobotics” or “Plaintiff”), by and through its

counsel, hereby replies to the Counterclaim included within Defendant

Medrobotics Corporation’s (“Medrobotics” or “Defendant”) Answer to Second

Amended Complaint as follows:

                                      PARTIES

        1.    Admitted.

        2.    Admitted.

                             JURISDICTION AND VENUE

        3.    Admitted.

        4.    Admitted.

        5.    Admitted.


                                          1
 Case 1:19-cv-00381-CFC Document 33 Filed 02/06/20 Page 2 of 3 PageID #: 658




      6.    Admitted.

      FIRST COUNTERCLAIM FOR DECLARATORY JUDGMENT
        OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,147,650

      7.    Plaintiff incorporates by reference its responses to Paragraphs 1-6 of

the Counterclaim.

      8.    Admitted.

      9.    Denied.

      10.   Plaintiff opposes the relief sough in this Paragraph of the

Counterclaim.

     SECOND COUNTERCLAIM FOR DECLARATORY JUDGMENT
       OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,708,758

      11.   Plaintiff incorporates by reference its responses to Paragraphs 1-10 of

the Counterclaim.

      12.   Admitted.

      13.   Denied.

      14.   Plaintiff opposes the relief sough in this Paragraph of the

Counterclaim.




                                         2
 Case 1:19-cv-00381-CFC Document 33 Filed 02/06/20 Page 3 of 3 PageID #: 659




                           PRAYER FOR RELIEF

      WHEREFORE, Endobotics respectfully requests that this court enter

judgment against Defendant as follows:

      A.    Enter judgment against Defendant on its counterclaims; and

      B.    Granting Endobotics such further relief as this Court deems just and

            proper under the circumstances.



                                             /s/ Jeff Castellano
                                             John W. Shaw (No. 3362)
                                             Jeff Castellano (No. 4837)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
OF COUNSEL:                                  Wilmington, DE 19801
Joseph M. Casino                             (302) 298-0700
Rickesh P. Patel                             jshaw@shawkeller.com
WIGGIN AND DANA LLP                          jcastellano@shawkeller.com
437 Madison Avenue, 35th Floor               Attorneys for Plaintiff
New York, NY 10022
(212) 490-1700

Benjamin M. Daniels
WIGGIN AND DANA LLP
One Century Tower
265 Church Street
New Haven, CT 06510

Dated: February 6, 2020




                                         3
